Citation Nr: 1617088	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-12 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to rating in excess of 10 percent for service-connected bilateral plantar hyperkeratosis and bilateral bunions.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This claim was previously before the Board in March 2015, at which time the Board remanded this appeal in order to provide the Veteran an opportunity for an in-person hearing before the Board, as previously requested.  Unfortunately, as will be discussed in detail below, the Veteran has not been afforded a Board hearing, thereby necessitating another remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the March 2015, the Board also referred several claims to the AOJ for appropriate development and adjudication, including claims for service connection for a skin disorder on his left hand and fingers, skin rashes on the upper body, and tubercular germs caused by second hand smoke at a VA facility, as well as claims pursuant to 38 U.S.C.A. § 1151 (West 2014) for residuals of surgery to a left foot bunion, residuals of a medication overdose from April 2008 to July 2009, and use of a COPD C-PAP machine that caused glaucoma and blurred vision.  See October 2009 notice of disagreement.  It does not appear that any action has been taken to develop or adjudicate those claims.  Therefore, those issues are, again, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.  


REMAND

In March 2015, the Board directed the AOJ to afford the Veteran an opportunity for an in-person hearing before the Board at the RO (i.e., a Travel Board hearing), as previously requested in his March 2010 substantive appeal.  See March 2010 VA Form 9.  In this regard, the Board noted that, while the Veteran had been scheduled for a video-conference hearing in October 2012, he did not appear for the scheduled hearing.  Nevertheless, the record reflects that, in January 2015, the Board sent the Veteran a letter wherein his request for a Travel Board hearing was acknowledged and he was requested to clarify the type of hearing he desired.  The January 2015 letter was returned as undeliverable.  As a result, the Board remanded the Veteran's claim in March 2015 to afford him a Travel Board hearing.  

In September 2015, November 2015, and February 2016, the AOJ sent the Veteran letters informing him that he had been placed on the list for a Travel Board hearing but that he also had the option to request a video conference hearing, a Central Office hearing, or withdraw his hearing request.  Each letter informed the Veteran that, unless he indicated otherwise, his name would remain on the list for a Travel Board hearing.  The Veteran did not reply to any of the hearing clarification letters.  In fact, the November 2015 letter was returned as undeliverable.  [Parenthetically, the Board notes that it is not clear why only one of three hearing clarification letters was returned as undeliverable, as the letters were sent to the same address.  Nevertheless, it does not appear that any of the letters included the Veteran's full address which will be provided below.]

The Veteran's representative recently noted that, while VA has mailed the Veteran three hearing clarification letters, VA has not yet scheduled him for an actual hearing.  See April 2016 Written Brief Presentation.  Given this correspondence, the Board finds that the Veteran does not wish to withdraw his hearing request and that no further clarification is needed in this regard.  Therefore, a remand is required in order to afford the Veteran an in-person Board hearing at the RO, as requested.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his request.  

Unless updated address information can be obtained, notice of the hearing should be sent to the Veteran's address of record: 40 8th ST, Judson Community, Greenville, SC 29611.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




